By the Court.

The power of the legislature to authorize municipal corporations to bond themselves in aid of railroad corporations is conclusively settled in this State by the court of last resort, as well as by the Supreme Court of the United States.
The mode in which the tax-payers of a town shall manifest their assent to the issue of bonds, rests entirely in the discretion of the legislature; and when that assent is manifested in the way prescribed, it is irrevocable.
*427[Fourth Department, General Term, at Buffalo,
June 21, 1870.
Bach petitioner is, to a certain extent, influenced by the action of every other who has signed before him, and it would operate unjustly to permit any to withdraw, whose consent, manifested by signing the petition to the county judge, has been given.
If the petitioner may at any time withdraw his assent, it must be before the petition has been acted on by the county judge.
If it has been signed by the requisite number of taxpayers representing the requisite amount of taxable property, jurisdiction has then been conferred on the county judge to issue the order, calling before him those whose names are signed to the petition; it is then too late to withdraw. If it could be done at that stage of proceedings, we perceive no reason why it may not be done at any time before the actual issue of the bonds.
'We are of opinion that after the county judge has acted on the petition it is too late for a petitioner to withdraw his assent.
The order .of the county judge is reversed.
Mulliin, P. J., and Johnson and Talcott, Justices.]